     Case 1:18-cv-00211-TSE-JFA Document 120-3 Filed 05/03/19 Page 1 of 3 PageID# 1101




             Exhibit B to Declaration of Satenik "Sati" Harutyunyan
                Letter to Sati Harutyunyan, Jenner & Block LLP,
from John L. Brownlee and Stuart G. Nash, Holland & Knight LLP (April 29, 2019)
Case 1:18-cv-00211-TSE-JFA Document 120-3 Filed 05/03/19 Page 2 of 3 PageID# 1102




  800 17th Street, NW, Suite 1100 | Washington, DC 20006 | T 202.955.3000 | F 202.955.5564
  Holland & Knight LLP | www.hklaw.com


  John L. Brownlee
  (703) 720-8053
  john.brownlee@hklaw.com

  Stuart G. Nash
  (202) 469-5158
  stuart.nash@hklaw.com


  April 29, 2019

  VIA EMAIL

  Sati Harutyunyan, Esq.
  Jenner & Block LLP
  1099 New York Ave., NW
  Suite 900
  Washington, DC 20001-4412
  sharutyunyan@jenner.com

           Re:       Tekle v. al Saud

  Dear Sati:

          Please accept this letter as our response to your letter dated April 26, 2019. First, as we
  explained in our correspondence of April 4 and 10, an overwhelming number of cases recognize
  our clients’ right to be deposed at their residence in Jeddah, Saudi Arabia. You assert that
  Swimways Corp. v. Zuru, Inc., 2014 WL 12603190 (E.D. Va. June 6, 2014) is “binding” authority
  in this matter, and we submit that the holding of Swimways is both unambiguous and dispositive
  on this issue. Id. at *1 (“[W]hen a defendant/counterclaimant is determined to be a compulsory
  counterclaimant, then the defendant remains entitled to protection from deposition anywhere but
  his or her residence or business location, and is not required to submit to a deposition at the place
  designated by the plaintiff within the district.”) (internal quotation marks and citation omitted).

          Your half-hearted attempts to distinguish Swimways are entirely unavailing. The court in
  Swimways was clearly inclined to order the deposition of the defendant/counterclaimant to occur
  in Guangzhou, China but for the fact that the prevailing law in Guangzhou did not permit such
  depositions. Hong Kong was approved by the court as the most convenient location for the
  defendant/counterclaimant, at a location within China that allowed for such depositions. Your
  claim that Hong Kong is a location outside of China is simply mistaken. See U.S. Bilateral
  Relations Fact Sheets, U.S. Relations With Hong Kong, July 17, 2018 (“Hong Kong is a Special
  Administrative Region of the People's Republic of China.”) We remain confident that the law on
  this issue is indisputably in our favor, and our clients are not inclined to travel to London, or
  anywhere else, to have their depositions taken.
Case 1:18-cv-00211-TSE-JFA Document 120-3 Filed 05/03/19 Page 3 of 3 PageID# 1103
  Sati Harutyunyan, Esq.
  Jenner & Block LLP
  April 29, 2019
  Page 2

         We also can assure you that your safety concerns regarding the Kingdom of Saudi Arabia
  are unfounded. Empirically, Saudi Arabia is safer than the United States, by a wide margin. We
  also can assure you, from personal experience, that Jeddah is a pleasant and welcoming city. We
  are somewhat surprised to hear that the issue of visa sponsorship poses an impediment to a firm
  with the global presence of Jenner & Block. But if that continues to pose an obstacle for you, we
  would be happy to assist you in locating a sponsor.

          Finally, we remain committed to working with you to find mutually convenient dates to
  conduct the depositions in Jeddah prior to the close of the discovery period. Unfortunately, in the
  25 days that elapsed between when we initially proposed dates to you and when you eventually
  responded to us last Friday, Stuart and I have both had to schedule commitments on the dates of
  May 9 and 10, so those dates are no longer available. Please let us know, at your earliest
  convenience, whether the last remaining set of dates we proposed—May 16 and 17—are agreeable
  to you.



                                               Sincerely yours,

                                               HOLLAND & KNIGHT LLP



                                               John L. Brownlee
                                               Stuart G. Nash
                                               Counsel for the al Sauds




                                                  2
